DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a cell culture system, classified in C12M23/12.
II. Claims 19-21, drawn to a method, classified in C12Q1/04.
The inventions are independent or distinct, each from the other because:
Inventions of Groups I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process such as a process of lysing cells or storing fluids.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and
The inventions have acquired a separate status in the art in view of their different classification; 
The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
 	The inventions are classified differently and a search for one would not necessarily include a search for the other.  Furthermore, the prior art applicable for disclosing Invention I may not necessarily be applicable to Invention II.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 
During a telephone conversation with Applicant’s representative, Annie Kock, on June 16, 2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 19-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01. 				  Information Disclosure Statement
Regarding the information disclosure statement filed on November 25, 2019, there is no requirement that applicants explain the materiality of English language references, however, is should be noted that it is desirable to avoid long lists of documents.  If a long list is submitted, it is suggested to highlight those documents 
Regarding the information disclosure statement filed on November 25, 2109, a number of the non-patent literature documents cited in the IDS have not been submitted in the instant application. 
Claim Objections
Claims 1 and 13 are objected to because of the following informalities:   	Regarding claim 1, the limitation “wherein walls of the microwells have decreasing thickness from the microwell’s upper aperture to the microwell’s nadir” in lines 5-6, should probably read “wherein the thickness of the one or more plates decreases from the microwell’s upper aperture to the microwell’s nadir.” The specification describes the thickness to be related to the thickness of the plates and not walls of the micro-wells. It appears from the figures that the side walls related to the wells appear to have an increasing thickness and not decreasing (e.g., a wall between two wells). 	The term “said” in line 1 should be deleted.   	Appropriate correction is required. 	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 recite the limitation "wherein a plurality of cell culture media flow channels are defined between adjacent plates" in lines 7-8, however, the claim is unclear. Independent Claims 1 and 17 require a single plate or a plurality of plates comprising a plurality of micro-wells. Independent claims 1 and 17 further require at least two plates adjacent to define a plurality of cell culture media flow channels. Thus, it is not clear as to the number of plates intended to encompass the claimed cell culture apparatus since a single plate would not satisfy/perform the function of the claimed “adjacent plates.”  It is suggested to amend to – at least two plates --.  Further clarification and appropriate correction is required. 	Claims 2-16 and 18 are rejected by virtue of their dependency upon a rejected base claim.
Claim 2 recites the limitation "the plate" in line 2, however, it is not clear as to the plate that was previously recited the limitation is referring.  
Claim 2 recites the limitation "wherein a plurality of cell culture media flow channels are defined between adjacent spacers" in lines 2-3, however, it is not 
Claim 4 recites the limitation "wherein the cell culture apparatus comprises a plurality of said plates stacked on one another" in lines 1-2, however, it is not clear if “said plates” is referring to the “adjacent plates” or the “one or more plates” recited earlier in the claims. 
Claim 8 recites the limitation "stacked plates" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the plurality of stacked plates" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "at least one of the plurality of media flow channels defined by the spacer" in lines 4-5, however, the claim is unclear. The plurality of media flow channels are defined earlier in the claims as being formed between adjacent plates. Flow channels that are formed by the spacers are not defined earlier in the claims.  Further clarification and appropriate correction is required.
Claim 10 recites the limitation "the spacer" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the plates" in line 1, however, it is not clear as to the plates the limitation is referring. It is not clear if “the plates” is referring to the “adjacent plates” or the “one or more plates” recited earlier in the claims.
Claim 12 recites the limitation "the wall" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the plates" in line 1, however, it is not clear as to the plates the limitation is referring. It is not clear if “the plates” is referring to the “adjacent plates” or the “one or more plates” recited earlier in the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cattadoris et al. (US 2009/0298164) (hereinafter “Cattadoris”) in view of Li (US 2007/0178441) and Ejiri et al (US 2014/0227784) (hereinafter “Ejiri”).
Regarding claim 1, Cattadoris discloses a cell culture apparatus comprising:  	at least two adjacent plates (FIG. 1D: cell culture assemblies 500A-C), each of said plurality of plates having a first major surface (FIG. 1B: surface 210) and an opposing second major surface (surface opposite surface 210; see ¶¶ [0036] and [0045]; FIGS. 1A-E); and  	a plurality of spacers extending from the first major surface (sidewalls (300) extending from the surface (210); see FIGS. 1A-D; ¶ [0036]), wherein a plurality of cell culture media flow channels are defined between said adjacent plates (culture chambers (400) of the plurality of adjacent cell culture assemblies (500A-C) is functionally equivalent to the claimed cell culture media flow channels; see FIG. 1D). 	Cattadoris does not explicitly disclose wherein the first major surface comprises a plurality of micro-wells, wherein each micro-well has an interior surface defining an 
 	Ejiri is related to cell culture system and discloses a cell culture apparatus comprising at least one cell culture plate comprising a plurality of micro-wells (11) having an upper aperture and a bottom portion (see Ejiri at FIG. 2; ¶¶ [0031]-[0032]). Ejiri further discloses wherein the thickness of the plate decreases along the well of the micro-wells (see Ejiri at FIGS. 6A-6C). 	In view of Ejiri, it would have been obvious to one of ordinary skill in the art at the time of the effective filing to have modified the plate of the cell culture apparatus of modified Cattadoris to have a thickness that decreases along the well of the micro-wells 
Regarding claim 2, modified Cattadoris further discloses wherein the spacers extend from the first major surface along a length of the plate, wherein a plurality of cell culture media flow channels are defined between adjacent spacers (sidewalls (300) extending from the surface (210) and with the major surface of the plates defining  culture chambers (400); see FIGS. 1A-D; ¶ [0036]).
Regarding claim 3, modified Cattadoris further discloses wherein each well has an interior surface defining an upper aperture and a nadir (microwells 220; see FIGS. 2A-B; ¶ [0061] of Li). 	Modified Cattadoris discloses the claimed invention except for the dimension of the upper aperture of each of the plurality of microwells. However, the diameter of the microwells are merely an engineering design choices and it would have been prima facie obvious for one of ordinary skill in the art at the time of the effective filing date to vary the dimension of the upper aperture of each of the microwells according to the size of the desired cells being cultured.
Regarding claim 4
Regarding claim 9, modified Cattadoris further discloses a top plate (100a) disposed over a top-most cell culture plate of a plurality of stacked plates (plate 500A; see FIG. 1D; ¶ [0045] of Cattadoris).
Regarding claim 13, modified Cattadoris further discloses an array of a plurality of microwells (microwells 220; see FIGS. 2A-B; ¶ [0061] of Li). 	Modified Cattadoris discloses the claimed invention except for the shape of the plurality of microwells. However, the shape of the microwells is merely an engineering design choices and it would have been prima facie obvious for one of ordinary skill in the art at the time of the effective filing date to vary the shape of the microwells according to the type and size of the cells being cultured. 
Regarding claim 14, modified Cattadoris further discloses wherein each micro-well has depth defined from the upper aperture and the nadir (microwells 220; see FIGS. 2A-B; ¶ [0061] of Li). 	Modified Cattadoris discloses the claimed invention except for the depth of each of the plurality of microwells. However, the depth of the microwells is merely an engineering design choices and it would have been prima facie obvious for one of ordinary skill in the art at the time of the effective filing date to vary the depth of the microwells according to the type and size of the cells being cultured.
Regarding claim 15, modified Cattadoris further discloses wherein the first major surface is modified to facilitate cell growth (see ¶ [0044] of Cattadoris). Modified Cattadoris does not explicitly disclose wherein each of the plurality of microwells is non-adherent to cells. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the plurality of microwells of the .
Claim 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cattadoris in view of Li and Ejiri as applied to claim 1 above, and further in view of Berry et al (US 5,240,854) (hereinafter “Berry”).
Regarding claims 5-7, modified Cattadoris discloses the limitations set forth in claim 1.  	Modified Cattadoris discloses wherein each of the plates comprise at least two ports for introducing or removing fluids into and out of the cell culture apparatus (see Cattadoris at ¶ [0037] and FIGS. 4A-4B). Modified Cattadoris however does not explicitly disclose wherein each of the plurality of media flow channels is in fluid communication with the inlet and outlet, an inlet manifold that defines the inlet and defines a plurality of inlet flow channel apertures, wherein each of the plurality of inlet flow channel apertures is in fluid communication with a respective media flow channel, and an outlet manifold that defines the outlet and defines a plurality of outlet flow channel apertures, wherein each outlet flow channel apertures is in fluid communication with a respective media flow channel. 	Berry discloses a cell culture apparatus comprising a plurality of stacked plates (26) forming a plurality of cell culture chambers (24), an inlet manifold (20) and an outlet manifold in fluid communication with each of the cell culture chambers (chambers 28; see col. 2, line 67 to col. 3, line 16; FIG. 2). 	In view of Berry, it would have been obvious to one of ordinary skill in the art at .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cattadoris in view of Li and Ejiri as applied to claim 1 above, and further in view of Martin et al. (US 7,745,209) (hereinafter “Martin”).
Regarding claim 16, modified Cattadoris discloses the limitations set forth in claim 1. 	 	Modified Cattadoris does not explicitly disclose wherein the plates are gas permeable via the plurality of microwells. 	Martin discloses a multilayered cell culture apparatus comprising a plurality of stacked cell culture chambers (111) defined by an upper surface (115) and a bottom surface (113), wherein the top and bottom surfaces are gas permeable (see col. 5, lines 53-64; see FIGS. 1A-C). 	In view of Martin, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the plurality of microwells to have gas permeable material, as disclosed by Martin, so as to allow gases into the cell culture vessel. One of ordinary skill in the art would have been motivated to make said In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cattadoris et al. (US 2009/0298164) (hereinafter “Cattadoris”) in view of Li (US 2007/0178441), Ejiri et al (US 2014/0227784) (hereinafter “Ejiri”) and Yu et al. (US 2012/0129257) (hereinafter “Yu”).
Regarding claim 17, Cattadoris in view of the Li and Ejiri discloses the cell culture apparatus according to claim 1 (see rejection of claim 1 above). 	Modified Cattadoris does not explicitly disclose an oxygenator. However, modified Cattadoris does disclose introducing oxygen in to the cell culture apparatus (see ¶ [0041] of Cattadoris). 	Yu discloses a cell culture apparatus comprising an oxygenator (see ¶ [0109] of Yu).  	 	In view of Yu, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the oxygenator of Yu with the cell culture apparatus of modified Cattadoris for the purpose of providing the required oxygen to the cell culture, as suggested by Yu. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cattadoris in view of Li and Ejiri as applied to claims 1 and 17 above, and further in view of Berry et al. (US 5,240,854) (hereinafter “Berry”).
Regarding claim 18, modified Cattadoris discloses the limitations set forth in claims 1 and 17. 	 	 Modified Cattadoris does not explicitly disclose a pump. 	Berry discloses a cell culture apparatus comprising a plurality of stacked plates (26) forming a plurality of cell culture chambers (24), an inlet manifold (20) and an outlet manifold in fluid communication with each of the cell culture chambers (chambers 28; see col. 2, line 67 to col. 3, line 16; FIG. 2). Berry further discloses a pump for delivering fluid to the cell culture apparatus (see col. 6, lines 14-17 of Berry). 	In view of Berry, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the pump of Berry with the cell culture apparatus of modified Cattadoris for the purpose of delivering fluid to the cell culture apparatus, as suggested by Berry (see col. 6, lines 14-17 of Berry). 
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2010/0055774) in view of Li (US 2007/0178441) and Ejiri et al (US 2014/0227784) (hereinafter “Ejiri”).
Regarding claim 1, Wilson discloses a cell culture apparatus comprising:  	at least two adjacent plates having a first major surface and an opposing second major surface (plates having a major surface that support cells (32b,32c); see FIG. 2 of Wilson reproduced below; ¶ [0068]); and 

    PNG
    media_image1.png
    321
    570
    media_image1.png
    Greyscale

 	Assuming arguendo that the spacers (22) do not extend from the major surface of the plates. However, Wilson discloses wherein the spacers extend from at least one of the adjacent plates (FIG. 2: bottom-most plate). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the arrangement of the spacers such that the spacers extend from the major surfaces of the adjacent plates. One of ordinary skill in the art would have been motivated to have made said modification since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art (see M.P.E.P. § 2144.04 VI. C.). 	Wilson does not explicitly disclose wherein the first major surface comprises a 
 	Ejiri is related to cell culture system and discloses a cell culture apparatus comprising at least one cell culture plate comprising a plurality of micro-wells (11) having an upper aperture and a bottom portion (see Ejiri at FIG. 2; ¶¶ [0031]-[0032]). Ejiri further discloses wherein the thickness of the plate decreases along the well of the micro-wells (see Ejiri at FIGS. 6A-6C). 	In view of Ejiri, it would have been obvious to one of ordinary skill in the art at the time of the effective filing to have modified the plate of the cell culture apparatus of 
Regarding claim 2, modified Wilson further discloses wherein the spacers (22) extend from the first major surface along a length of the plate (as shown in FIGS. 1A and 1B, the spacers 22 extends along a length of the plates forming air channels), wherein a plurality of cell culture media flow channels are defined between adjacent spacers (at least two spacers 22 on opposite sides of flow channels; see FIG. 2 of Wilson, reproduced above).
Regarding claim 3
Regarding claim 4, modified Wilson further discloses wherein the cell culture apparatus comprises a plurality of said plates stacked on one another (see FIG. 2 of Wilson).
Regarding claims 5 and 7
Regarding claim 6, modified Wilson discloses an inlet manifold that defines the inlet and defines a plurality of inlet flow channel apertures, wherein each of the plurality of inlet flow channel apertures is in fluid communication with a respective media flow channel (an inlet (6) coupled to a manifold 5; see ¶ [0044]; FIG. 1C).
Regarding claim 8, modified Wilson further discloses wherein at least one pair of adjacent stacked plates defines a cell culture chamber having a bottom surface defined by the first major surface of one of the stacked plates and a top surface defined by the second major surface of the adjacent stacked plate (the space between adjacent plates; see FIG. 2 of Wilson). 
Regarding claim 9, modified Wilson further discloses a top plate (FIG. 2: top covering) disposed over a top-most cell culture plate of a plurality of stacked plates See FIG. 2 of Wilson).
Regarding claim 10, modified Wilson further discloses wherein at least one spacer comprises an air channel extending the length of the spacer, wherein the air channel is in gaseous communication with an exterior or the cell culture apparatus and is in gaseous communication with at least one of the plurality of media flow channels defined by the spacer (as shown in FIGS. 1A, 1B and 1C, the spacers 22 defining air channels extending along the length of the spacers).
Regarding claim 11, modified Wilson discloses wherein at least one spacer of the plurality of spacers defining a wall extending from a bottom-most plate to a top-most plate of stacked plates (see Fig. 2 of Wilson reproduced above: right spacer). Modified Wilson discloses the claimed invention except for the wall of the spacer being formed of separable parts. However, it would have been obvious to one of ordinary skill in the art 
Regarding claim 12, modified Wilson discloses wherein at least one wall defines an air channel extending from the bottom-most plate to the top-most plate, wherein the air channel is in gaseous communication with an exterior of the cell culture apparatus and is in gaseous communication with respective media flow channels defined by the spacers of the wall (see Fig. 2 of Wilson reproduced above: right spacer).
Regarding claim 13, modified Wilson further discloses an array of a plurality of microwells (microwells 220; see FIGS. 2A-B; ¶ [0061] of Li). 	Modified Wilson discloses the claimed invention except for the shape of the plurality of microwells. However, the shape of the microwells is merely an engineering design choices and it would have been prima facie obvious for one of ordinary skill in the art at the time of the effective filing date to vary the shape of the microwells according to the type and size of the cells being cultured. 
Regarding claim 14, modified Wilson further discloses wherein each micro-well has depth defined from the upper aperture and the nadir (microwells 220; see FIGS. 2A-B; ¶ [0061] of Li). 	Modified Wilson discloses the claimed invention except for the depth of each of the plurality of microwells. However, the depth of the microwells is merely an engineering design choices and it would have been prima facie obvious for one of 
Regarding claim 15, modified Wilson does not explicitly disclose wherein each of the plurality of microwells is non-adherent to cells. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the plurality of microwells of the major surface such that the microwells are non-adherent to cells for the purpose of preventing cells from adhering to the surface of the microwells. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Li and Ejiri as applied to claim 1 above, and further in view of Martin et al. (US 7,745,209) (hereinafter “Martin”).
Regarding claim 16, modified Wilson discloses the limitations set forth in claim 1. 	 	Modified Wilson does not explicitly disclose wherein the plates are gas permeable via the plurality of microwells. 	Martin discloses a multilayered cell culture apparatus comprising a plurality of stacked cell culture chambers (111) defined by an upper surface (115) and a bottom surface (113), wherein the top and bottom surfaces are gas permeable (see col. 5, lines 53-64; see FIGS. 1A-C). 	In view of Martin, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the plurality of microwells of modified Wilson to have gas permeable material, as disclosed by Martin, so as to allow In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2010/0055774) in view of Li (US 2007/0178441), Ejiri et al (US 2014/0227784) (hereinafter “Ejiri”) and Yu et al. (US 2012/0129257) (hereinafter “Yu”).
Regarding claim 17, Wilson in view of the Li and Ejiri discloses the cell culture apparatus according to claim 1 (see rejection of claim 1 above). 	Modified Wilson does not explicitly disclose an oxygenator.  	Yu discloses a cell culture apparatus comprising an oxygenator (see ¶ [0109] of Yu).  	 	In view of Yu, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the oxygenator of Yu with the cell culture apparatus of modified Wilson for the purpose of providing the required oxygen to the cell culture, as suggested by Yu. 
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799